UNITED STATES DISTRICT COURT FOR THE

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
3'\G-E6-O1S9 OMC

Case no.Cn7s-/ FO86S Sa) /

RELEASE ORDER NO.

Plaintiff,

Ka ren Lineae Su/liva Hn

. vc
aka asey Coal) oH

t ORDER FOR RELEASE OF

PERSON IN CUSTODY

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release ka rn (Zh ry ST NC
Sullivan , Case No. 319 660-0159 | DNC, ;
Charge WO SSe ssien Of A Carntra led Sula stance.

from custody subject to the conditions contained in the attached "Notice to Defendant Being
Released" and for the following reasons:
Release on Personal Recognizance

Bail posted in the sum of $

 

Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety

____ Corporate Surety Bail Bond

pe (Other) Charges dismissed Without

[
re udice e cant Orde rect Yele aSec\
ao Ce Ea oe AQ AG

This release order is not effective until the defendant has signed and

understands the attached "Notice to Defendant Being Released".

Issued at Re didi ac Coli fon ta. on 11-5 —QONVGY,
e at__ II | O apt. 6m)

 

  

 

d States District Judge or

Original - U.S. Marshal -
United States Magistrate
